Knowlton, J.
The defendant has argued but one of his several exceptions, and there is no occasion to consider the others, further than to say that they disclose no error in the rulings.
The conversation with the defendant, testified to by the witness Dayton, occurred between seven and eight months after the beginning of the period when the defendant is alleged in tbe complaint to have kept the nuisance, and before the expiration of that period. The evidence is objected to solely on the ground that the purchase of the liquor referred to in it does not appear to have been during the time stated in the complaint. We are of opinion that the language of the witness to the defendant, and of the defendant in reply, were such as to warrant the jury in finding that the drinking referred to was of recent occurrence, and to justify the judge in submitting to them the evidence under the instructions which he gave.

Exceptions overruled.